                 Case 19-15265       Doc 26     Filed 05/31/19     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

IN RE:

TOUFIC SALIM MELKI.                                     Case No.: 19-15265-LSS
                                                        Chapter 11
                 Debtor


            OBJECTION TO DEBTOR’S APPLICATION TO EMPLOY
      JOHN M. “JACK” QUINN AND ETHRIDGE, QUINN, KEMP, MCAULIFFE,
        ROWAN & HARTINGER AS SPECIAL COUNSEL FOR THE DEBTOR

       John P. Fitzgerald, III, the Acting United States Trustee for Region 4 (“United States

Trustee”), by counsel, objects to the application filed by Toufic Salim Melki (“Debtor”) to

employ John M. “Jack” Quinn and Ethridge, Quinn, Kemp, McAuliffe, Rowan & Hartinger as

Special Counsel (“Special Counsel”) to represent the Debtor in the divorce proceeding because

the application does not demonstrate that such employment will be beneficial to the estate.

                                             FACTS

       On April 18, 2019 (“Petition Date”), the Debtor filed for a petition for bankruptcy relief

under Chapter 11 of the Bankruptcy Code. The Debtor is in possession of his property and the

management of his business as a debtor-in-possession pursuant to Section 1107 and 1108 of the

Bankruptcy Code. The United States Trustee has not yet appointed a committee of unsecured

creditors in this case. The Debtor is an ophthalmologist.

       Prior to the Petition Date, the Debtor was involved in a family law proceeding in

Montgomery County, Maryland, which culminated in an Order granting the Debtor and his

former wife, Cynthia Melki, an absolute divorce (“Divorce Order”). The Divorce Order

provides that the Debtor shall pay Cynthia Melki child support in the amount of $4,556 per

                                                1
                   Case 19-15265        Doc 26      Filed 05/31/19      Page 2 of 6



month, and alimony in the amount of $9,000 per month. The Divorce Order further provides,

among other things, that the Debtor is to pay the following financial obligations:

        (1) a $400,000 marital award to Cynthia Melki by no later than June 1, 2019;

        (2) $107,000 to Cynthia Melki for litigation fees and costs;

        (3) $15,000 to Cynthia Melki’s valuation expert;

        (4) $103,069 to Cynthia Melki for her 20% interest in Retina One, LLC; and

        (5) that the parties’ property located at Fields Road be sold and the net proceeds be

divided equally between them. The Divorce Order further grants Cynthia Melki use and

possession of their marital home located in Gaithersburg, Maryland for a period up to three years

from the date of the Order, which was March 26, 2019.

        At the Section 341 Meeting of Creditors, the United States Trustee learned that the

Debtor is appealing the Divorce Order. The Debtor further testified that he has not paid the

required alimony or child support as set forth in the Divorce Order – although he is paying a

reduced amount of alimony and child support that was contained in a pendente lite order. The

Debtor also has not vacated the marital home or allowed Cynthia Melki use and possession

thereof.

        The Debtor has filed the Application to employ Special Counsel to represent him in the

appeal process. At the Section 341 meeting, the Debtor testified that the basis of his appeal is

that it is his belief that no court in the United States has jurisdiction to grant a divorce to the

Debtor and Cynthia Melki because they were married in a church in Lebanon.




                                                   2
                  Case 19-15265       Doc 26     Filed 05/31/19     Page 3 of 6



                                          ARGUMENT

       The United States Trustee does not take a position regarding the merits of or the factual

allegations of the appeal, Divorce Order, or the underlying family law matter. The United

States Trustee objects to the Application because the Debtor has not shown how or why the

Application is beneficial to the Estate and/or why the Debtor should be able to use Estate funds

to pay for his appeal of the Divorce Order.

       Section 327(e) of the Bankruptcy Code authorizes the Debtor to retain special counsel to

perform legal services in a bankruptcy case when the attorney is employed with court approval

for a specified special purpose that would be beneficial to the bankruptcy estate. See 11 U.S.C.

§ 327(e).

               In reading § 327(e), four requirements emerge to employ special
               counsel: (1) employment of the attorney must be for a specified
               special purpose, which does not include representing the trustee in
               conducting the case, (2) the attorney must have previously
               represented the debtor, (3) the employment of the attorney must be in
               the best interest of the estate, and (4) the attorney must not have any
               interest adverse to the debtor or the estate with respect to the matter
               on which special counsel is to be employed

In re Johnson, 433 B.R. 626, 635 (Bankr. S.D. Tex. 2010). In order for the court to authorize

employment for special divorce counsel, a debtor must show that such employment is for the

benefit of the estate and not for the debtor's personal benefit. In re Warner, 141 B.R. 762 (3rd

Cir. 1995); In re Black & White Cab Co., 175 B.R. 24, 26 (Bankr E.D. Ark 1994). Section 327

“operates as a judicial check on the power of the debtor in possession acting as trustee.” In re

Johnson, 433 B.R. at 635; Vouzianas v. Ready & Pontisakos (In re Vouzianas ), 259 F.3d 103,

109 (2d Cir. 2001) (affirming bankruptcy court's denial of trustee's attempt to employ special

counsel). Thus, before this Court can grant the Application, the Debtor must show that the

                                                3
                  Case 19-15265        Doc 26     Filed 05/31/19      Page 4 of 6



employment of Special Counsel to appeal the Divorce Order is beneficial to the Estate and not

just to him personally.

       In addition, the Debtor needs to state how he intends to pay for Special Counsel. Prior to

the Bankruptcy Abuse Prevention Consumer Protection Act of 2005 (“BAPCPA”), the Debtor’s

post-petition earnings did not become property of the bankruptcy estate. A chapter 11 debtor

thus could use post-petition earnings for a variety of purposes, including living expenses and

paying for divorce counsel. Pre-BAPCPA, a debtor, however, could not use estate funds to pay

for his divorce counsel. In re Colin, 27 B.R. 87, 89 (Bankr. S.D.N.Y.1983). In Colin, the

Court allowed the debtor to retain special counsel for a divorce proceeding so long as the

services concerned the dissolution of marriage as well as the disposition of estate property. Id.

The Colin Court made clear that the bankruptcy estate could only reimburse for professional

services relating to the disposition of estate property; the estate, however, could not reimburse

for professional services relating to the marital dissolution. Id. As such, the Colin court

required special divorce counsel to prepare professional fee applications in detail so that the

court could distinguish between legal services relating to the disposition of estate property and

representation concerning the marriage dissolution. Id.

       BAPCPA added a new dimension to the retention of divorce counsel by adding Section

1115(a), which provides that post-petition income of an individual Chapter 11 debtor is property

of the estate until the case is closed, dismissed, or converted to a case under chapter 7, 12, or 13,

whichever occurs first. Now, it appears that “individual chapter 11 debtors are no longer

permitted to use their post-petition income to pay divorce counsel unless such an expense is




                                                  4
                   Case 19-15265       Doc 26      Filed 05/31/19     Page 5 of 6



authorized for property of the bankruptcy estate”. In re Goldstein, 383 B.R. 496, 499 (Bankr.

C.D. Cal. 2007).

       The Application to employ Special Counsel in this case does not recognize the distinction

between estate and non-estate funds or the thin line that the Debtor must walk to make sure that

he uses Estate funds only to pay for expenses relating to property of the bankruptcy estate. Any

Order approving Special Counsel should provide specific instructions to Special Counsel and the

Debtor regarding services the Special Counsel can charge the Estate versus the services that that

Special Counsel must look to the Debtor to pay from non-Estate assets. For example, the Estate

can pay Special Counsel for services relating to the appeal of the Divorce Order as it pertains to

the Debtor’s financial obligations but not for services related to the appeal of the Divorce Order

as it relates to the grounds for divorce. Special Counsel will need to be fastidious in

maintaining its time records to ensure that it bills the Estate for only those services that benefit

the Estate.

       WHEREFORE, the United States Trustee respectfully requests that the Application be

denied, without prejudice, and for such other and further relief as the nature of his cause requires.

  Dated: May 31, 2019                                  JOHN P. FITZGERALD, III
                                                       United States Trustee for Region 4
                                                       By Counsel:


                                                       /s/ Lynn A. Kohen
                                                       Lynn A. Kohen, Bar No. 10025
                                                       Trial Attorney
                                                       6305 Ivy Lane, Suite 600
                                                       Greenbelt, MD 20770
                                                       Telephone: (301) 344-6216
                                                       Fax: (301) 344-8431
                                                       Email: lynn.a.kohen@usdoj.gov

                                                  5
                Case 19-15265      Doc 26    Filed 05/31/19   Page 6 of 6



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 31, 2019, I served a true and correct copy of the
foregoing Objection to Debtor’s Application to Employ John M. “Jack” Quinn and Ethridge,
Quinn, Kemp, McAuliffe, Rowan & Hartinger ss Special Counsel for the Debtor was served by
ECF notification to

      Justin Philip Fasano    jfasano@mhlawyers.com,
       jfasano@ecf.courtdrive.com;dmoorehead@mhlawyers.com;kmadden@mhlawyers.com;t
       mackey@mhlawyers.com;mnickerson@mhlawyers.com
      Janet M. Nesse     jnesse@mhlawyers.com,
       jfasano@mhlawyers.com;cpalik@mhlawyers.com;jnesse@ecf.inforuptcy.com;tmackey
       @mhlawyers.com;dmoorehead@mhlawyers.com
      Jeffrey M. Orenstein     jorenstein@wolawgroup.com
      Jeffrey M. Sherman      jeffreymsherman@gmail.com, elmoyer99@gmail.com




                                                /s/ Lynn A. Kohen
                                                Lynn A. Kohen




                                            6
